         CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


Huntington National Bank,                                  Civil No. _____________

                    Plaintiff,

        v.
                                                                COMPLAINT
Green Sheet Marketing, LLC
and Marlon Smith,

                    Defendants.


        For its Complaint against Defendants, Plaintiff Huntington National Bank (“Creditor”)

states and alleges the following:

                                           PARTIES

        1.      Creditor is a national banking association.   Creditor’s articles of association

designate Ohio as its main office. As a result, Creditor is a citizen of Ohio for purposes of

diversity jurisdiction. See Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 318 (2006). Creditor

also transacts business from its offices in Minnetonka, Minnesota, including the finance

transaction at issue in this matter.

        2.      Defendant Green Sheet Marketing, LLC (“Debtor”) is a Georgia limited liability

company with its principal place of business located at 1600 Atkinson Road Northwest, Suite

200, Lawrenceville, Georgia 30043. Debtor is thus a citizen of Georgia.

        3.      Defendant Marlon Smith (“Smith”) is a Georgia resident whose last known

address is 108 Windsong Drive, Stockbridge, Georgia 30281. Upon information and belief,

Smith is Debtor’s sole Member and Secretary. Smith is a citizen of Georgia.
         CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 2 of 13




                                   JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this matter based on diversity of

citizenship pursuant to 28 U.S.C. § 1332(a), as the parties are citizens of different states and the

amount in controversy exceeds $75,000.

        5.      This Court has personal jurisdiction over Defendants by consent of the parties

under their agreements.

        6.      Venue is proper in this district by consent of the parties under their agreements,

and pursuant to 28 U.S.C. § 1391(b), as a substantial part of the events giving rise to the claims

occurred in this district.

                                          BACKGROUND

Debtor Purchases Software and Equipment

        7.      On June 28, 2021, Debtor purchased software, fees, costs, and equipment from

Bright Vanguard, LLC (“Bright Vanguard”) a broker based in San Antonio, Texas, including an

HPE DL380 GEN 10 Intel server, storage, software, fire protection with any and all accessories

and attachments as listed on Bright Vanguard’s invoice No. GREENSHEET dated 28-June-2021

(“Invoice”). A true and correct copy of the Invoice is attached as Exhibit A and incorporated

herein by reference. (The items listed in the Invoice are collectively referred to hereafter as the

“Software and Equipment.”)

Installment Payment Agreement

        8.      On June 29, 2021, Debtor and Creditor entered into an Installment Payment

Agreement (“IPA”).           A true and correct copy of the IPA is attached as Exhibit B and

incorporated herein by reference. The IPA sets forth the terms of a loan from Creditor to Debtor,

with a financed amount of $388,727.85 (“Financed Amount”), which enabled Debtor to purchase

the Software and Equipment from Bright Vanguard (“Finance Transaction”).

                                                 2
         CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 3 of 13




        9.     The IPA provides that Debtor will pay the Creditor 60 payments of $7,633.13

each.

        10.    The IPA further provides that Debtor’s first payment under the IPA was due on

July 30, 2021. All subsequent payments under the IPA are due on the same day of each calendar

month thereafter.

        11.    Under the IPA, if any amount payable is not paid within 10 days of its due date,

Creditor may impose a late fee of 10% of the amount of the past due payment, and may, in

addition, charge interest on the unpaid amount at 18% per annum.

        12.    Debtor represented and warranted in the IPA that “Debtor has not received or

been promised any rebates, credits, refunds or other compensation, in cash or in kind, with

respect to the Collateral.”

        13.    The IPA requires Debtor to “indemnify and hold harmless Creditor . . . from and

against any and all claims or suits for any loss, damages or injury sustained by any person

whatsoever by reason of the financing, use, possession or disposition of the Collateral.”

        14.    The IPA provides that an event of default occurs when, among other things:

(a) Debtor fails to pay any payment or other amount when due; (b) Debtor fails to comply with

any other covenant or agreement and such failure continues for 10 days after notice by Creditor;

(c) any representation or warranty by Debtor set forth in or made in connection with the IPA

shall prove materially false or misleading; (d) Debtor defaults under any other obligation to

Creditor; and (e) any material indebtedness of Debtor or any Guarantor is accelerated or payment

in full thereof is demanded (“Event of Default”).

        15.    Upon the occurrence of an Event of Default, the IPA provides that Creditor may,

among other things: (a) declare immediately due and payable and recover from Debtor, as



                                                3
        CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 4 of 13




liquidated damages and not as a penalty, the sum of all amounts then due, plus all unpaid

payments for the remaining term of the IPA; (b) charge interest on the unpaid amount of

liquidated damages due at 18% per annum; (c) exercise any and all rights and remedies available

to a secured creditor under the Uniform Commercial Code as in effect in the State of Minnesota;

and (d) exercise any and all other rights and remedies available by law or in equity or by any

other agreement.

       16.       The IPA also provides that Creditor shall recover from Debtor, and Debtor agrees

to pay, all costs and expenses incurred by Creditor in the exercise of any right or remedy

available to it under the IPA, including costs of obtaining money damages and attorneys’ fees

and expenses for any purpose related to the IPA.

       17.       In the IPA, Debtor granted Creditor a security interest in, among other things: “all

of Debtor’s right, title and interest in the Equipment and Software, including without limitation

its license(s) and rights to use the Software, together with the license agreement and any related

service agreement and all rights thereunder, all upgrades, modifications, improvements, releases

and versions related to the Software, and all proceeds of all the following” (collectively,

“Collateral”).

       18.       Creditor perfected its security interests in the Collateral by filing a UCC financing

statement (“UCC Financing Statement”).          A true and correct copy of the UCC Financing

Statement is attached as Exhibit C and incorporated herein by reference.

Pay Proceeds and Acceptance Confirmation

       19.       In connection with the IPA, Debtor provided Creditor with a Pay Proceeds and

Acceptance Confirmation dated June 29, 2021 (“Confirmation”). A true and correct copy of the

Confirmation is attached as Exhibit D and incorporated herein by reference.



                                                   4
        CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 5 of 13




       20.      Under the Confirmation, “Debtor hereby confirms, represents, warrants and

agrees to and for the benefit of the Creditor that (i) all of the Software and Equipment described

in the IPA has been delivered to Debtor at the Location set forth in the IPA and has been

accepted by Debtor through a duly authorized representative, (ii) the Description of the Software

and Equipment set forth in the IPA is complete and correct, (iii) the Software and Equipment is

exactly what Debtor ordered and is satisfactory in all respects and has been accepted by Debtor

as of the date set forth below, and (iv) there has been no adverse change in the business or

financial condition of Debtor or any guarantor of the IPA since the day the credit application

and, if applicable, most recent financial statements of Debtor and any guarantors were submitted

to Creditor.”

       21.      In the IPA, Debtor also represented and warranted that “at the time Creditor pays

these Software and Equipment vendor(s) the Financed Amount, the Software and Equipment

shall have been delivered to the location and Debtor shall have irrevocably accepted the

Collateral for all purposes under this IPA.”

       22.      In the Confirmation, “Debtor hereby irrevocably instructs and authorizes Creditor

to pay the following vendor or vendors for the Software and Equipment: Bright Vanguard,

LLC” the amount of $388,727.85 (i.e., the Financed Amount).

       23.      Based on Debtor’s Confirmation, together with Debtor’s representations and

warranties in the IPA, the Creditor funded the Financed Amount.

The Continuing Guaranty

       24.      The IPA is secured by, among other things, the Continuing Guaranty, dated June

29, 2021, from Smith (“Guarantor”) in favor of Creditor (“Guaranty”). A true and correct copy

of the Guaranty is attached as Exhibit E and incorporated herein by reference.



                                                5
        CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 6 of 13




       25.      Under the Guaranty, the Guarantor unconditionally and absolutely guaranteed the

full and prompt payment of all obligations of the Debtor including, without limitation, amounts

due under the IPA.

       26.      The Guaranty provides that the Guarantor’s liability includes, but is not limited to,

all costs and expenses (including court costs and legal fees) incurred by Creditor in connection

with enforcing the Guaranty and all obligations of the Debtor.

Other Documents Relating to the Finance Transaction

       27.      A true and correct copy of a Certificate of Incumbency and Corporate Authority,

dated June 29, 2021, from Debtor in favor of Creditor (the “Certificate”) is attached as Exhibit F

and incorporated herein by reference.

       28.      A true and correct copy of an Insurance Addendum, dated June 29, 2021, from

Debtor in favor of Creditor (the “Addendum”) is attached as Exhibit G and incorporated herein

by reference.

       29.      A true and correct copy of an Authorization for Automatic Electronic Payment,

dated June 29, 2021, from Debtor in favor of Creditor (“Authorization”) is attached as Exhibit H

and incorporated herein by reference.

Debtor and Guarantor Materially Default Under The Credit Agreements

       30.      The IPA, the Confirmation, the Guaranty, the Certificate, the Addendum, and the

Authorization, and any other agreements between the parties, or documents evidencing or

relating to the Finance Transaction, are referred to herein collectively as the “Credit

Agreements.”

       31.      On or about July 31, 2021, Debtor’s initial ACH payment to Creditor in the

amount of $7,783.13 was returned for insufficient funds.



                                                  6
        CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 7 of 13




       32.     On August 11, 2021, Creditor provided a notice of default to Debtor and

Guarantor by letter sent via Federal Express (“Default Notice”). A true and correct copy of the

Default Notice is attached as Exhibit I and incorporated herein by reference.

       33.     Debtor and Guarantor have defaulted under the Credit Agreements for, among

others, the following reasons: (i) Debtor’s failure to make the required monthly payment in the

amount of $7,633.13, that was due on July 30, 2021, in violation of Section 1 of the IPA; and (ii)

Debtor’s breach of the representation and warranty that the Collateral shall at all times be located

at the location that is owned or leased by Debtor, in violation of Section 5(h) of the IPA.

       34.     The occurrence of an event of default entitles Creditor to exercise all of its rights

and remedies under the Credit Agreements, including, but not limited to: (a) accelerating the

entire indebtedness; (b) obtaining a joint and several money judgment against Debtor and

Guarantor (plus all accrued interest, charges, attorneys’ fees, and expenses incurred by Creditor

in connection with its efforts to recover the total amount due); (c) recovering immediate

possession of all Collateral identified in the Credit Agreements; and (d) enforcing its security

interests under the Uniform Commercial Code.

       35.     As of August 10, 2021, the aggregate unpaid amounts due and owing under the

Credit Agreements (“Total Amount Due”) is at least the following, which is exclusive of

additional accruing interest, charges, attorneys’ fees, and all other applicable costs, fees, and

expenses:

                 7/30/2021 Installment: $7,633.13

                 PV of 59 Installments @ 6.65%: $383,967.55

                 5% Penalty: $19,198.38

                 Documentation Fee: $150.00


                                                 7
           CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 8 of 13




                  Late Fees: $778.31

                  Legal Fees: $2,500.00

                  TOTAL AMOUNT DUE: $414,763.43


                                              CLAIMS

                COUNT I – BREACH OF CONTRACT (AGAINST DEBTOR)

          36.   Creditor restates and realleges the preceding paragraphs as though fully set forth

herein.

          37.   The Credit Agreements are valid and binding contracts.

          38.   Creditor has performed all of its obligations under the Credit Agreements.

          39.   By its actions and inactions described herein, Debtor has breached its obligations

under the Credit Agreements.

          40.   Among other things, Debtor’s failure to make any payments as and when due

under the IPA constitute events of default under the Credit Agreements.

          41.   Debtor’s defaults under the Credit Agreements constitute material breaches

thereunder.

          42.   As a direct and proximate result of Debtor’s material breaches, Creditor has

suffered, and continues to suffer, damages.

          43.   Debtor’s default entitles Creditor to exercise all of its rights and remedies under

the Credit Agreements, including, but not limited to, the right to recover the Total Amount Due,

plus all additional accrued interest, charges, reasonable attorneys’ fees, expenses, and costs.

          44.   Creditor requests that the Court enter an Order: (a) finding that Debtor has

materially breached its obligations under the Credit Agreements; and (b) awarding damages in




                                                 8
           CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 9 of 13




favor of Creditor and against Debtor in the amount of at least $414,763.43, along with any

additional accrued interest, additional charges, reasonable attorneys’ fees, expenses, and costs.

                COUNT II – BREACH OF CONTRACT (AGAINST GUARANTOR)

          45.     Creditor restates and realleges the preceding paragraphs as though fully set forth

herein.

          46.     The Guaranty is a valid and binding contract.

          47.     Debtor’s defaults under the Credit Agreements and Guarantor’s failure to perform

its guarantor obligations in connection with the Credit Agreements entitle Creditor to exercise all

of its rights and remedies under the Guaranty, including, but not limited to, the right to recover

all amounts due and owing under the Guaranty, plus all additional accrued interest, charges,

reasonable attorneys’ fees, expenses, and costs.

          48.     Guarantor is unconditionally and absolutely liable for all amounts due and owing

under the Guaranty and Credit Agreements. Despite demand, Guarantor has failed and refused

to pay such amounts. This constitutes a default and material breach of the Guaranty.

          49.     As a direct and proximate result of Guarantor’s default and material breach of the

Guaranty, Creditor has suffered, and continues to suffer, damages.

          50.     Creditor requests that the Court enter an Order: (a) finding that Guarantor has

breached its obligations under the Guaranty; and (b) awarding damages in favor of Creditor and

against Guarantor in an amount of at least $414,763.43, along with any additional accrued

interest, additional charges, reasonable attorneys’ fees, expenses, and costs.

                             COUNT III – CLAIM AND DELIVERY

          51.     Creditor restates and realleges the preceding paragraphs as though fully set forth

herein.



                                                   9
          CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 10 of 13




          52.   Creditor has a security interest in all of the Collateral described in the Credit

Agreements, and has perfected those security interests.

          53.   Pursuant to the Credit Agreements, Creditor is entitled to take immediate

possession of the Collateral upon the occurrence of an Event of Default.

          54.   By the actions and inactions described in the preceding paragraphs, Debtor and

Guarantor have defaulted on their obligations under the Credit Agreements.

          55.   All conditions precedent to the right to immediate possession of the Collateral

have been met.

          56.   Creditor, as a secured party, has an absolute right to take immediate possession of

the Collateral and to sell and dispose of the same.

          57.   By reason of the events of default and pursuant to Minn. Stats. §§ 336.9-101 et

seq., Chapter 565 of Minnesota Statutes, the terms of the IPA, other applicable Credit

Agreements, and the common law, the Court is empowered to issue an order awarding

possession of the Collateral to Creditor.

          58.   Creditor requests that the Court enter an Order that Creditor is entitled to the

immediate possession of the Collateral described in the Credit Agreements, and that Creditor

may dispose of the Collateral in accordance with the requirements of Chapter 565 of Minnesota

Statutes and any other applicable law.

                                    COUNT IV - PRIORITY

          59.   Creditor restates and realleges the preceding paragraphs as though fully set forth

herein.

          60.   Any purported liens or interests upon the Collateral held by Debtor, or any other

unknown persons or entities, including, but not limited to, any other party claiming rights, may

be junior, subordinate, and subject to Creditor’s security interest under the Credit Agreements.
                                                10
          CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 11 of 13




          61.     Creditor’s security interest is a first priority lien on the Collateral, and Debtor is

barred and foreclosed from any interest in the Collateral.

                COUNT V – ALTERNATIVE CLAIM FOR UNJUST ENRICHMENT
                                 (AGAINST DEBTOR)

          62.     Creditor restates and realleges the preceding paragraphs as though fully set forth

herein.

          63.     Through its misconduct described herein, including without limitation its breaches

and defaults under the Credit Agreements, Debtor has deprived Creditor of thousands of dollars

that Creditor financed under the Credit Agreements.

          64.     It would be unjust to permit Debtor to benefit from its wrongful conduct.

          65.     Debtor would be unjustly enriched if it were allowed to disregard its obligations

and refuse to pay money due and owing under the Credit Agreements.

          66.     As a direct and proximate result of Debtor’s wrongful actions, Creditor has

incurred and is entitled to recover damages against Debtor, along with all accrued interest,

additional charges, attorneys' fees, expenses, and costs.

 COUNT VI – ALTERNATIVE CLAIM FOR PROMISSORY/EQUITABLE ESTOPPEL
                         (AGAINST DEBTOR)

          67.     Creditor restates and realleges the preceding paragraphs as though fully set forth

herein.

          68.     Pursuant to the Credit Agreements, Debtor promised to pay Creditor all amounts

due and owing under the Credit Agreements.

          69.     Debtor made these promises with the intent that Creditor rely on them.

          70.     In reasonable reliance on these promises, Creditor proceeded to finance Debtor’s

purchase of the Software and Equipment to its detriment. Creditor has been damaged by its

reasonable reliance on Debtor’s promises.

                                                   11
        CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 12 of 13




       71.     Debtor’s promises must be enforced to prevent an injustice.

       72.     As a direct and proximate result of Debtor’s wrongful actions, Creditor has

incurred and is entitled to recover damages against Debtor, along with all accrued interest,

additional charges, reasonable attorneys' fees, expenses, and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Creditor respectfully requests that the Court enter judgment

Against Defendant Debtor and Defendant Guarantor as follows:

       a.      Finding that Debtor has defaulted under the Credit Agreements, and that Creditor

is entitled to exercise all of its rights and remedies under the Credit Agreements;

       b.      Finding that Debtor is liable for all damages awarded herein;

       c.      Finding that Guarantor has breached the Guaranty, and that Creditor is entitled to

exercise all of its rights and remedies under the Guaranty;

       d.      Finding that Guarantor is liable for all damages awarded herein and as prescribed

by the Guaranty;

       e.      Awarding damages, including all accrued interest, charges, and reasonable

attorneys’ fees, expenses, and costs, in favor of Creditor and against Debtor and Guarantor,

jointly and severally, in an amount to be determined by motion or at trial;

       f.      Finding that Creditor’s security position is prior, paramount, and superior to all

other interests or liens against the Collateral pursuant to Minnesota law, and barring and

foreclosing all persons, known and unknown, named or unnamed herein, from any interest in the

Collateral;

       g.      For an Order that Creditor is entitled to immediate possession of the Collateral

identified in the Credit Agreements, and that Creditor may liquidate that Collateral in accordance

with the requirements of Chapter 565 of Minnesota Statutes and other applicable law; and
                                                12
         CASE 0:21-cv-02000-WMW-BRT Doc. 1 Filed 09/09/21 Page 13 of 13




        h.    Such other and further relief as this Court deems just and equitable.



Dated: September 9, 2021                         TAFT STETTINIUS & HOLLISTER LLP



                                                 By: s/ Daniel N. Moak
                                                       Mark G. Schroeder (#171530)
                                                       Daniel N. Moak (#347474)
                                                 2200 IDS Center
                                                 80 South Eighth Street
                                                 Minneapolis, Minnesota 55402-2157
                                                 (612) 977-8400
                                                 Email: mschroeder@taftlaw.com
                                                         dmoak@taftlaw.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 HUNTINGTON NATIONAL BANK




53662183v6




                                               13
